DETAILED ACTION
This action is responsive to application filed on June 9th, 2020. 
Claims 1~16 are examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/20 and 11/11/20 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the disclosure is objected to because the current title, “Automated Software Capabilities Classification”, is more indicative of a general category/subject to which claims are directed. While the current title describes the invention it does so in only a very general sense and is not clearly indicative of the invention to which the claims are directed. It lacks the necessary level of detail to differentiate Applicant’s software classification using predictive model from others (i.e. a title clearly indicative of the invention to which the claims are directed).
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9~16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 preamble recites, “…by the at least one processor…”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10~16 are also rejected by virtue of their dependency to claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1~16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1 and 9 recite: 
“(1) for each of the plurality of known multi-use applications: identifying a plurality of observed instances of the multi-use application on a telecommunications network; storing first data representing the plurality of observed instances of the multi-use application; identifying a plurality of communications of the plurality of observed instances of the multi- use application on the telecommunications network; and storing second data representing the plurality of communications of the plurality of observed instances of the multi-use application on the telecommunications network (2) for each of the plurality of known single-use applications: identifying a plurality of observed instances of the single-use application on the telecommunications network; storing third data representing the plurality of observed instance of the multi-use application; identifying a plurality of communications of the plurality of observed instances of the single-use application on the telecommunications network; and storing fourth data representing the plurality of communications of the plurality of observed instances of the multi-use application on the telecommunications network; and (3) generating, based on the first data, second data, third data, and fourth data, a model that predicts whether an application instance is an instance of a multi-use application.”
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one computer processor”, “at least one non-transitory CRM”, “telecommunications network”, and “at least one processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “at least one computer processor”, “at least one non-transitory CRM”, “telecommunications network”, and “at least one processor” language, “generating…a model”, in the context of these claims encompasses mere automation of manual processes of labeling application behavior. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because:
1. The claims recite additional elements reciting, “at least one computer processor”, “at least one non-transitory CRM”, “telecommunications network”, and “at least one processor” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
2. The claims recite additional elements of “identifying…”, “storing…”, “identifying…”, “storing…”, “identifying…”, “storing…”, “identifying…”, and “storing…”, which taken individually amounts to adding insignificant extra solution activity to the judicial exception and necessary data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1 and 9 are directed to an abstract idea.
Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “at least one computer processor”, “at least one non-transitory CRM”, “telecommunications network”, and “at least one processor”, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the insignificant extra solution activity of “identifying…”, “storing…”, “identifying…”, “storing…”, “identifying…”, “storing…”, “identifying…”, and “storing…” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving/transmitting data over a network and storing and retrieving information in memory are well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)). 
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1 and 9 are not patent eligible.
Regarding dependent claims 2~8 and 10~16
Claims 2~8 and 10~16 recite elements/limitations which further elaborate on the details of the generating a prediction and updating the model. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above. For example:
Claim 2 reciting, (4) generating a prediction, using the model, of whether a particular application instance is an instance of a multi-use application is a mental process. 
Claim 5 reciting, obtaining input indicating whether the prediction is correct; and (6) updating the model based on the input indicating whether the prediction is correct is mere data gathering to continuously train the model. 
Claim 6 reciting, wherein (5) comprises obtaining the input indicating whether the prediction is correct from a user is mere data gathering to improve the trained model.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 2~8 and 10~16 are not patent eligible.
Allowable Subject Matter
Claims 1~16 are allowable once claims are amended to overcome the §112 and §101 rejections made above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443